TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00610-CV


                                      In re John E. Sutton


                                       J. L. M., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
  NO. C140026CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of J. L. M. The subject of

this proceeding is John E. Sutton, appellant’s attorney.

               Appellant filed his notice of appeal on September 30, 2015, and his brief was due

November 2, 2015. On November 4, 2015, we ordered counsel to file appellant’s brief no later

than November 23, 2015. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that John E. Sutton shall appear in person before

this Court on Wednesday, December 16, 2015, at 9:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our November 4, 2015 order. This order to show cause
will be withdrawn and Sutton will be relieved of his obligation to appear before this Court

as ordered above if the Clerk of this Court receives appellant’s brief on or before

December 14, 2015.

              It is ordered on December 1, 2015



Before Chief Justice Rose, Justices Pemberton and Field